State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 18, 2014                   518600
________________________________

In the Matter of LEON IRVING,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ANDREA EVANS, as Chair of the
   Division of Parole,
                    Respondent.
________________________________


Calendar Date:   August 4, 2014

Before:   Stein, J.P., McCarthy, Rose, Egan Jr. and Devine, JJ.

                             __________


     Leon Irving, Marcy, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (William E.
Storrs of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Elliott III,
J.), entered April 4, 2014 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of the Board of Parole
denying petitioner's request for parole release.

      Petitioner commenced this CPLR article 78 proceeding
challenging an August 2012 determination of the Board of Parole
that denied his request for parole release and ordered his next
appearance in 24 months. He now appeals from Supreme Court's
dismissal of the petition. In August 2014, petitioner reappeared
before the Board, at which time he was granted an open release
date. As a result, the appeal is moot and must be dismissed (see
Matter of Clark v Evans, 113 AD3d 973, 973 [2014]; Matter of
Beltran v New York State Bd. of Parole, 105 AD3d 1224, 1224-1225
[2013]).
                              -2-                  518600

      Stein, J.P., McCarthy, Rose, Egan Jr. and Devine, JJ.,
concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court